 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          DALE BROWN, et al.,
 8                              Plaintiffs,           C20-5628 TSZ
 9            v.                                      MINUTE ORDER
                                                      DESIGNATING
10        MASON COUNTY, et al.,                       CASE FOR MEDIATION
11                              Defendants.

12
          GRUMP VENTURES, LLC,
13
                                Petitioner,
14
          HOOD CANAL GRAVEL MINE
15        OPPOSITION ASSOCIATION,

16                              Intervenor,

17            v.

18        MASON COUNTY, et al.,

19                              Respondents.

20
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
21

22

23
     MINUTE Order DESIGNATING
     CASE FOR MEDIATION - 1
 1        (1)     The Court finds this case is appropriate for mediation under Local Civil
   Rule 39.1. The parties are directed to conduct mediation upon completion of discovery
 2 as hereinafter provided.

 3        (2)   A settlement conference pursuant to Local Civil Rule 39.1(c)(2) must be
   completed by December 29, 2021. Mediation shall be completed no later than January
 4 28, 2022, and a letter of compliance shall be filed with the Court no later than February 4,
   2022.
 5
          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 6 record.

           Dated this 2nd day of July, 2021.
 7

 8                                                   Ravi Subramanian
                                                     Clerk
 9
                                                     s/Gail Glass
10                                                   Deputy Clerk

11

12

13

14

15

16

17

18

19

20

21

22

23
     MINUTE Order DESIGNATING
     CASE FOR MEDIATION - 2
